Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 29 November-14 December 1813
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


          
            My very dear and estimable
friend. 
Nov. 29.
13.
            In
answering the several very kind letters I have recieved from you, I owe to
yourself, and to the most able and estimable author of the
Commentaries on Montesquieu to begin by assuring you
that I am not the author of that work, and of my own consciousness that it is
far beyond my qualifications. in truth I consider it as the most profound and
logical work which has been presented to the present generation. on the subject
of government particularly there is a purity and soundness of principle which
renders it precious, to our country particularly, where I trust it will become
the elementary work for the youth of our academies and Colleges. the paradoxes
of
Montesquieu have been too
long uncorrected. I will not fail to send you a copy of the work if possible to
get it thro’ the perils of the sea.I am next to return you thanks for the
copy of the works of
Turgot, now compleated by the reciept of the last volume. in him we
know not which most to admire, the comprehensiveness of his mind, or the
benevolence and purity of his heart.
			 in
his Distribution of
Riches, and other general works, and in the great principles developed in
his smaller works, we admire the gigantic stature of his mind. but when we see
that mind thwarted, harrassed, maligned and forced to exert all it’s powers in
the details of provincial administration, we regret to see a
Hercules laying his shoulder to
the wheel of an ox-cart. the sound principles which he establishes in his
particular as well as general works are a valuable legacy to ill-governed man,
and will spread from their provincial limits to the great circle of
mankind.I am indebted to you
			 also for
your letter by
mr Correa, and the benefit it procured me
of his acquaintance. he was so kind as to pay me a visit at
Monticello
which enabled me to see for myself that he was still beyond all the eulogies
with which yourself and other friends had preconised him. learned beyond any
one I had before met with, good, modest, and of the simplest manners, the idea
of losing him again filled me with regret: and how much did I lament that we
could not place him at the head of that
great institution which I
have so long nourished the hope of seeing established in my country; and
towards which you had so kindly contributed your luminous views. but, my
friend, that institution is still in embryo as you left it: and from the
complexion of our popular legislature, and the narrow and niggardly views of
ignorance courting the suffrage of ignorance to obtain a seat in it, I see
little prospect of such an establishment until the national government shall be
authorised to take it up and form it on the comprehensive basis of all the
useful sciences.The inauspicious
			 commencement of our war had damped at
first the hopes of fulfilling your injunctions to add the
Floridas and
Canada to our confederacy. the former indeed might
have been added but for our steady adherence to the sound principles of
National integrity, which forbade us to take what was a neighbor’s merely
because it suited us; and especially from a neighbor under circumstances of
peculiar affliction. but seeing now that his afflictions do
			 not
			 prevent him
from making those provinces the focus of hostile and savage combinations for
the massacre of our women and children by the tomahawk and scalping knife of
the Indian, these scruples must yield to the necessities of self defence: and I
trust that the ensuing session of
Congress will authorize the incorporation
of it with ourselves. their inhabitants universally wish it and they are in
truth the only legitimate proprietors of the soil & government.
Canada might have been ours in the preceding year
but for the
treachery of our General
who unfortunately commanded on it’s border. there could have been no serious
resistance to the progress of the force he commanded, in it’s march thro’
Upper Canada. but he sold and delivered his army
fortified and furnished as it was, to an enemy of one fourth his number.
			 this
was followed by a series of losses flowing from the same source of unqualified
commanders. carelessness, cowardice, foolhardiness & sheer imbecility lost
us 4 other successive bodies of men, who under faithful and capable leaders
would have saved us from the affliction and the English from the crime of the
thousands of men, women & children murdered & scalped by the savages
under the procurement & direction of British officers, some on
capitulation, some in the field, & some in their houses and beds.
			 the
determined bravery of our men, whether regulars or militia, evidenced in every
circumstance where the treachery or imbecility of their commanders permitted,
still kept up our confidence and sounder and abler men now placed at their head
have given us possession of the whole of
Upper Canada &
the lakes.
			 at the moment I
am writing I am in hourly expectation of learning that
Genl Wilkinson who about the 10th inst. was entering the
Lake of St Francis in his descent upon
Montreal, has taken possession of it, the force of
the enemy there being not such as to give us much apprehension. between that
place and
Quebec there is nothing to stop us, but the
advance of the season.the
			 atchievements of our little navy have claimed
and obtained the admiration of all, in spite of the Endeavors of the English by
lying misrepresentations of the force of the vessels on both sides to conceal
the truth. the loss indeed of half a dozen frigates and sloops of war is no
sensible diminution of numbers to them; but the loss of the general opinion
that they were invincible at sea, the lesson taught to the world that they can
be beaten by an equal force, has, by it’s moral effect lost them half their
physical force. I consider ourselves as now
			 possessed of every thing from
Florida point to the
walls of
Quebec. this last place is not worth the blood it
would cost. it may be considered as impregnable to an enemy not possessing the
water. I hope therefore we shall not attempt it, but leave it to be voluntarily
evacuated by it’s inhabitants, cut off from all resources of subsistence by the
loss of the upper country.
            I will ask
you no questions, my friend, about your return to the
US. at your time of life it is scarcely perhaps
advisable. an exchange of the society, the urbanity, and the real comforts to
which you have been formed by the habits of a long life, would be a great and
real sacrifice. whether therefore I shall ever see you again, or not,
let me live in your esteem, as you ever will in
mine most affectionately and devotedly.
            Th:
                Jefferson
          
          
            P.S.
Monticello
Dec. 14. 13. we have been disappointed in the
result of the expedition against
Montreal. the
2d in command who had been detached ashore
with a large portion of the army, failing to join the main body according to
orders at the entrance of
Lake St Francis, the enterprize was of
necessity abandoned at that point, and the inclemency of the winter being
already set in, the army f was forced to go into winter quarters near that
place.—Since the date of my letter I have recieved yours of
Sep. 18. & a printed
copy of your
plan of national education of which I possessed the
MS. if I can get this translated and printed it will
contribute to advance the public mind to
undertake the institution. the persuading those of the
value of science who possess none, is a slow
operation.
          
        